DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi 5,351,477.
	In regards to Independent Claim 12, Joshi teaches a liquid fuel injector (figure 2) comprising: a cylindrical center body (49) including a center axis (A), an annular shroud concentrically disposed outside the center body in a radial direction (23), an annular fuel injection body (30) disposed between and concentrically with the center body and the shroud, and including a liquid fuel passage (31) formed therein, a plurality of inner swirl vanes (32) that are arranged in an equal cycle in a circumferential direction (as shown in figure 3) in an annular inner air passage (passage comprising swirler 26) formed between the center body and the fuel injection body, and comprise an inner swirl vane action surface on an upstream side in an airflow direction in the inner air passage (pressure surface of vanes 32), and a plurality of outer swirl vanes (34) that are arranged in an equal cycle in the circumferential direction in an annular outer air passage (as shown in figure 3) formed between the fuel injection body and the shroud, and comprise an outer swirl vane action surface on an upstream side in an airflow direction in the outer air passage (pressure surface at 46 in figure 4A), wherein at least one and a part of the one of an inner swirl vane action surface profile that is an intersection line between the inner swirl vane action surface and a plane including the center axis (angle of pressure surface of 32 relative to plane from axis A), and an outer swirl vane action surface profile that is an 
	Regarding Dependent Claim 13, Joshi teaches that the inner swirl vane inclination angle is 45 degrees or more (between 40 and 60 degrees, Col. 4, ll. 9-13), and the outer swirler vane inclination angle is -45 degrees or less (between -40 and -60 degrees relative to inner swirl vane inclination, Col. 4, ll. 9-13, where inner and outer vanes counter-swirl as shown in figures 3 and 6).
	Regarding Dependent Claim 15, Joshi teaches that the inner swirl vane inclination angle is -45 degrees or less (between -40 and -60 degrees, Col. 4, ll. 9-13), and the outer swirler vane inclination angle is 45 degrees or more (between 40 and 60 degrees relative to .
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gashi 2010/0011772.
	In regards to Independent Claim 12, Gashi teaches a liquid fuel injector (10) comprising: a cylindrical center body (26) including a center axis (11), an annular shroud concentrically disposed outside the center body in a radial direction (shroud with 58), an annular fuel injection body (body including injector 20) disposed between and concentrically with the center body and the shroud, and including a liquid fuel passage (passage to injector 20) formed therein, a plurality of inner swirl vanes (22) that are arranged in an equal cycle in a circumferential direction (vanes of swirler 22) in an annular inner air passage (passage including vanes 22) formed between the center body and the fuel injection body, and comprise an inner swirl vane action surface on an upstream side in an airflow direction in the inner air passage (pressure surface of vanes 22), and a plurality of outer swirl vanes (24) that are arranged in an equal cycle in the circumferential direction in an annular outer air passage (vanes of swirler 24) formed between the fuel injection body and the shroud, and comprise an outer swirl vane action surface on an upstream side in an airflow direction in the outer air passage (pressure surface of vanes 24), wherein at least one and a part of the one of an inner swirl vane action surface profile that is an intersection line between the inner swirl vane action surface and a plane including the center axis (angle of pressure surface of 22 relative to plane from axis 11), and an outer swirl vane action surface profile that is an intersection line between the outer swirl vane action surface and the plane including the center axis are (angle of pressure surface of 24 relative to plane from axis 11) inclined with respect to a direction perpendicular to the center axis (20 to 50 degrees of inner swirler and 47 to 70 degrees of outer swirler, paragraph [0032]), and in a case where each of the inner swirl vane action surface profile and the outer swirl vane action surface profile is a straight line or a curved line (22 and 24 are curved or straight), an 
	Regarding Dependent Claim 14, Gashi teaches that the inner swirl vane inclination angle is 45 degrees or more (between 20 and 50 degrees, paragraph [0032]), and the outer swirl vane inclination angle is 45 degrees or more (between 40 and 70 degrees, paragraph [0032]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741